Name: Commission Regulation (EEC) No 213/85 of 28 January 1985 amending Regulation (EEC) No 2727/84 increasing to 18 730 tonnes the quantity of rye held by the Danish intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 24/ 16 Official Journal of the European Communities 29 . 1 . 85 COMMISSION REGULATION (EEC) No 213/85 of 28 January 1985 amending Regulation (EEC) No 2727/84 increasing to 18 730 tonnes the quantity of rye held by the Danish intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 2727/84 (4) opened a standing invitation to tender for the export of 8 730 tonnes of rye held by the Danish intervention agency ; whereas, in a communication of 17 January 1985, the Kingdom of Denmark informed the Commission of the intention of its intervention agency to increase by 10 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of rye held by the Danish intervention agency for which a standing invitation to tender for export has been opened should be increased to 18 730 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of exit places and of regions and quantities in store ; whereas Annex I to Regulation (EEC) No 2727/84 must therefore be amended ; Whereas in its communication of 22 January 1985 the Kingdom of Denmark informed the Commission of its intention to set 27 March 1985 as the date for the final partial tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2727/84 is hereby replaced by the following : ' Article2 1 . The invitation to tender shall relate to a maximum quantity of 18 730 tonnes of rye to be exported to all third countries . 2 . The regions in which the 18 730 tonnes of rye are stored are listed in Annex I.' Article 2 Article 4 (2) of Regulation (EEC) No 2727/84 is hereby replaced by the following : '2 . The time limit for the submission of offers for the final partial tender is 27 March 1985 at 1 p.m . (Brussels time).' Article 3 Annex I to Regulation (EEC) No 2727/84 is hereby replaced by the Annex hereto . Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 January 1985 . For the Commission Frans ANDRIESSEN Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . ('-) OJ No L 107, 19 . 4 . 1984, p. 1 . (') OJ No L 202, 9 . 7 . 1982, p. 23 . 4 OJ No L 259, 28 . 9 . 1984, p. 33 . 29 . 1 . 85 Official Journal of the European Communities No L 24/ 17 ANNEX (tonnes) Place of storage Quantity Jylland 5 170 Fyn 8 560 Sjaelland 3 000 Falster \ 2000